DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 5, 7, and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 13, and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06 October 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 12, 13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Bury et al. teaches an admixture composition for use in cementitious compositions, comprising about 40 to about 95% by weight of a polycarboxylate dispersant [col2, line59-63] and about 5 to about 60% by weight of a strength enhancing additive, selected from N,N,N'N'-tetra(hydroxyethyl) ethylene diamine, poly(hydroxyalkylated)polyamines, triisopropanolamine, and mixtures thereof [col12, line16-45].  
Bury et al. fails to teach the admixture composition comprises N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine, and fails to teach at least one compound selected from a tetraethylene pentaamine, a pentaethylene hexamine, a high molecular weight ethyleneamine, or a mixture thereof.  Bury et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught admixture composition, to the specific claimed admixture composition comprising at least a polycarboxylate type comb-polymer dispersant, N,N-bis (2-hydroxypropyl)-N-(hydroxyethyl) amine, and at least one compound selected from a tetraethylene pentaamine, a pentaethylene hexamine, a high molecular weight ethyleneamine, and a mixture thereof, as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Serial No. 2013/0281577) teaches additive compositions and cementitious compositions comprising as least one comb polymer polycarboxylate cement dispersant [clm12].  Chen et al. fails to teach N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine, and fails to teach at least one compound selected from a tetraethylene pentaamine, a pentaethylene hexamine, a high molecular weight ethyleneamine, or a mixture thereof.
Cheung et al. (US Serial No. 2011/0306704) teaches compositions comprising polycarboxylate comb polymer [clm12].  Cheung et al. fails to teach N,N-bis(2-hydroxypropyl)-N-(hydroxyethyl)amine, and fails to teach at least one compound selected from a tetraethylene pentaamine, a pentaethylene hexamine, a high molecular weight ethyleneamine, or a mixture thereof.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767